         Case 7:18-cv-00023-KMK Document 79 Filed 03/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Re: Civil Cases

 20cv2097
 20cv7350
 20cv8577
 18cv1745
 18cv2628                                                 NOTICE OF TELECONFERENCE
 18cv23                                                         INFORMATION
 21cv565
 21cv121
 19cv2255
 19cv9295
 19cv8294


KENNETH M. KARAS, United States District Judge:

       For the week of March 8, 2021, the Court will hold all civil conferences, hearings, and/or

oral arguments by telephone. Counsel shall call the following number at the designated time:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

       For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.
          Case 7:18-cv-00023-KMK Document 79 Filed 03/05/21 Page 2 of 2




       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:   March 5, 2021
          White Plains, New York

                                                         KENNETH M. KARAS
                                                        United States District Judge




                                               2
